Citation Nr: 0019257	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  92-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in 
September 1989 which denied service connection for PTSD; the 
veteran appealed.  A rating decision in March 1991 denied 
service connection for a psychiatric disorder to include 
PTSD.  In a January 1996 decision, the Board denied service 
connection for a psychiatric disorder, to include PTSD.  

The veteran appealed the January 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a decision in March 1998, the Court affirmed the Board's 
denial of service connection for PTSD.  The Court noted that 
the Board's decision had stated that there was no medical 
evidence linking an acquired psychiatric disorder to service.  
The Court stated to the contrary, however, that the record 
does contain statements by three medical professionals, all 
of which potentially establish a link between the veteran's 
current non-PTSD psychiatric disorder and service.  The Court 
remanded the case to the Board for a decision that discusses 
the reasons or bases for its decision on that issue.  

In August 1998, the Board Remanded the case to the RO, 
primarily to obtain an examination and a medical opinion by a 
panel of two psychiatrists.  


FINDINGS OF FACT

1.  The veteran's allegations of psychiatric symptoms during 
service are not credible.  

2.  The evidence does not show that the veteran currently has 
an acquired psychiatric disorder, other than PTSD, that had 
its origins in service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records are negative for any complaints, 
clinical findings, or diagnosis indicative of any psychiatric 
until December 1969, at which time the veteran was confined 
to the stockade for a period of time following offenses that 
were directly related to an episode of excessive drinking.  
He underwent a psychiatric evaluation at that time, but the 
examiner's report does not list any specific clinical 
findings.  The examiner's diagnosis was chronic, mild passive 
aggressive personality, manifested by episodes of alcoholic 
over-indulgence and minor conflict with authority that 
existed prior to service.  On the Report of Medical History 
that was completed by the veteran at the time of his 
separation examination in April 1970, he denied having 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  He also denied having an excessive drinking habit.  No 
abnormal psychiatric clinical findings were reported on the 
separation examination.  

The record shows that the veteran was hospitalized for a 
considerable period of time beginning in November 1988 when 
he was shot in the chest with a shotgun by his brother.  

On VA psychiatric examination in January 1989, the examiner 
noted an undiagnosed neuropsychiatric disorder manifested by 
rage-states during the veteran's combat experience in Vietnam 
and rage-states after his combat experience in Vietnam.  No 
current psychiatric symptoms or clinical findings were 
recorded, however.  

In February 1989, a private psychiatrist noted the veteran's 
complaint that he stayed nervous and depressed all the time.  
He felt that the world was "closing in on him" and 
sometimes got so nervous he could hardly talk or sleep at 
night.  He reported that he had been nervous for a long time, 
but that his nervousness had been worse since he was shot.  
The examiner's impression included rule out dysthymic 
disorder, probably moderately severe; alcohol abuse presently 
in remission; and rule out schizoid personality disorder.  

The veteran was hospitalized at a VA facility in January and 
February 1990 for alcohol rehabilitation, with diagnoses of 
continued alcohol dependence and anxiety disorder.  

VA psychological testing was completed in December 1990.  The 
examiner noted that on the MMPI examination the veteran 
complained very much in all areas of human behavior.  There 
was literally no area that the veteran did not complain 
about, suggesting very strongly to the examiner that it was 
highly unusual for anybody to be that overly concerned and 
yet create the clinical impression of control and show 
respect for reality as the veteran did in the interview.  He 
indicated that there was a question of manipulation of the 
data by the veteran.  The examiner stated that there was no 
Axis I diagnosis or condition; on Axis II he listed 
borderline personality disorder.  

The veteran was evaluated in January 1991 by a private 
clinical psychologist, Stuart A. Cooke, Ph.D., at the time he 
was arrested for a criminal offense.  Dr. Cooke reviewed 
medical evidence dated since 1988 and reported the veteran's 
account of his psychiatric symptoms during and subsequent to 
service.  He also administered a battery of psychological 
tests to the veteran.  Dr. Cooke indicated that the test 
results and his clinical findings were consistent with a 
depressed, socially withdrawn individual with limited 
external attachments and interests, one who lives a nomadic 
experience, and has frequent job changes.  He stated that 
such individuals often have apathy and emotional dulling as 
prominent symptoms.  He reported that the most frequent 
diagnostic categories are alcohol abuse and schizoid 
personality disorder.  

Another VA psychiatric examination was conducted in February 
1991.  The veteran related that he had major sleep problems 
that began during his service in Vietnam, sometimes staying 
awake 13-14 days at a time.  He said that medics would give 
him "#10 pills" that he even bought on the black market.  
He denied any major alcohol use when he was in Vietnam.  The 
veteran indicated that after his separation from service he 
continued to have difficulty with insomnia, staying awake for 
weeks at a time, and began to drink rather heavily in order 
to help him sleep.  He reported that during the first 2 years 
after service he felt very isolated and did not work.  He was 
uncomfortable around people.  The veteran was contemplating 
getting a divorce; he denied any major conflicts with his 
wife, but felt that his own psychiatric problems were the 
cause of their marital problems.  On examination, the veteran 
complained of sleep problems and appetite problems, but 
denied major weight loss.  He stated that he had felt 
suicidal, but had never attempted suicide.  He complained of 
decreased memory and concentration, isolation and withdrawal.  
The veteran denied any major psychotic symptoms, except for 
increasing paranoia when he couldn't sleep.  On examination, 
the examiner noted that the veteran had a long history of 
chronic alcohol abuse which was then apparently in remission, 
although the veteran indicated that it was only secondary to 
the sleep problems which originated in Vietnam.  He stated 
that the veteran did complain of a lot of affective symptoms 
of a depressive nature and appeared to have some chronic 
anxiety.  The examiner also reported that there may have been 
some organic problems secondary to the chronic alcohol abuse 
that had affected his memory and thinking ability, as well as 
some difficulty in thought processing.  The final diagnoses 
included alcohol dependence in remission, chronic dysthymic 
disorder with major sleep deprivation, and mixed personality 
disorder.  

Of record is a February 1991 letter from a private 
psychiatrist, James M. Thompson, M.D., which notes that 
examiner's impression that the veteran needed "psychiatric 
treatment and counseling for depression, anxiety, stress, 
anger, etc., related to his Viet Nam experiences."  

In May 1991, the veteran submitted statements by several 
individuals regarding his mental state before and after 
service.  

A statement from Dr. Cooke, dated in July 1991, indicates 
that he was treating the veteran for PTSD, generalized 
anxiety disorder, delusional disorder (unspecified type), 
major depression, and personality disorder (NOS).  

Other private treatment records dated in 1991 reflect 
treatment for anger, depression, insomnia, and PTSD.  

The veteran and his wife testified at a personal hearing at 
the RO in July 1991.  He described his experiences and 
psychiatric symptoms during service and after service.  His 
wife also testified regarding her observations of the 
veteran.  

In October 1991, the report of an evaluation by Dr. Cooke in 
September 1991 was received.  The examiner reported that the 
veteran's scores on certain scales of the MMPI indicated an 
individual in a great deal of turmoil.  He stated that 
diagnoses of schizophrenia, depressive disorder, obsessive-
compulsive disorder, and personality disorder are all 
represented among individuals with such a profile, with 
schizoid being the most common personality disorder with such 
persons.  He also indicated that "when Scale 8 becomes 
higher than Scale 7 [as was the case with the veteran], the 
likelihood of a psychotic disorder increases."  The examiner 
concluded that, based on the results of the testing, his own 
therapeutic sessions with the veteran, and his background 
history, it was more likely than not that the veteran was 
"experiencing symptoms of schizophrenia which are a part of 
his personality."  

In January 1992, the RO received a letter from Alan W. 
Hounshell, B.A., Graduate Clinical Intern for the veteran's 
private psychologist that emphasized that the psychological 
testing had shown "some trauma that is more than likely 
attributable to his Vietnam experience" and that "he is 
also showing some signs of schizophrenia with his PTSD.  
Finally, his ability to do certain tasks (i.e., hold a job 
under normal stresses and pressures) are impaired by these 
two disorders along with the Generalized Anxiety Disorder 
that he is suffering from."  He concluded that, "After 
spending time with [the veteran] in therapy and reviewing his 
past records, the evidence is overwhelming that [the veteran] 
has PTSD, Generalized Anxiety Disorder, and some symptoms of 
Schizophrenia."  

Dr. Cooke and Mr. Hounshell wrote in March 1992 that they had 
treated the veteran for PTSD and Generalized Anxiety Disorder 
for the previous year.  They added that "part of his 
hallucinations and delusions may be the result of manifested 
schizophrenic symptoms that occurred while being exposed to 
Viet Nam and lay dormant until he was put in a stressful 
situation which occurred as an isolated event after or 
simultaneous with his exposure to Viet Nam."  

A February 1993 letter from Dave White, M.S.W., the Program 
Director of a private counseling center states that the 
veteran had been seen at the center 35 times in individual 
therapy and twice for psychiatric consult since May 1992.  He 
reported that the veteran's diagnosis was PTSD and that he 
"suffers from chronic anxiety and depression stemming from 
his time in the service during the Viet Nam War."  

A Vet Center therapist wrote in March 1993 that the veteran 
presented a complex psychological profile characterized by 
depression and anxiety.  The veteran reported lack of 
concentration, poor appetite, sleep disturbance, isolation, 
general anxiety, and paranoia.  The examiner did not 
specifically attribute the veteran's symptoms to service.  

A VA clinical psychologist evaluated the veteran in February 
1994, administering psychological testing.  The examiner 
indicated that he had administered psychological testing to 
the veteran in April 1993 and that his responses were 
comparable to those at the time of the earlier testing.  He 
stated that, 

The major impression I get is that of a man suffering 
from extreme anxiety and depression to such an extent 
that his ability to organize his perceptions has been 
substantially impaired.  The evidence of depression 
appears in numerous responses dealing with violent 
explosions, blood and death.  There is evidence of 
perseveration in his responses suggestive of his efforts 
to cope with flooding anxiety.  The overall picture is 
that of an individual with post-traumatic stress 
disorder, with predominant symptoms of generalized 
anxiety and depression.  

In March 1994, a VA psychiatric compensation examination was 
conducted by a board of 3 psychiatrists.  The examiners 
reviewed the veteran's medical records and discussed in 
detail his past history, particularly as related by him.  The 
psychiatrists reported their clinical findings and also noted 
the findings of previous psychological testing, and concluded 
that it was their impression that the veteran's symptoms of 
depression, anxiety, and insomnia may be due to his alcohol 
consumption.  The only diagnosis listed on either Axis I or 
Axis II was alcohol dependence.  

Another VA psychiatrist evaluated the veteran in April 1994 
to determine whether or not he had PTSD.  That examiner also 
discussed the veteran's military history and psychological 
symptoms during service and subsequently, as related by him.  
He noted that the veteran was then receiving 
counseling/therapy for PTSD by a private psychologist and at 
a Vet Center.  Mental status examination revealed mild 
depression and some impairment in short term memory, but no 
other abnormal clinical findings were reported.  The 
diagnoses listed by the examiner were continuous alcohol 
abuse, organic anxiety disorder, and rule out schizoid 
personality disorder.  

Later in April 1994, a VA Social and Industrial Survey was 
conducted by a VA social worker.  That examiner stated that 
she had reviewed the veteran's claims file and VA medical 
records and she discussed the veteran's history at some 
length.  The social worker commented that, while it was 

certainly not impossible that [the veteran] suffers 
from PTSD, his presentation of his case history 
leaves an experienced interviewer suspicious of his 
veracity, due to the vet's inconsistencies, 
vagueness as to important details (omitting 
several), evasiveness and unreliability over time 
(every C&P examiner and each therapists' records in 
the C'file reveal different and contradictory 
versions of this veteran's past, as told to them in 
[his] own words).  In concurrence with the [3 VA 
psychiatrists in March 1994], the symptoms the 
veteran complains of and his lack of clarity in 
presentation can be caused by heavy alcohol 
consumption.  

It was the social worker's conclusion that the veteran had 
"in all probability a serious and chronic substance abuse 
problem that must be dealt with before anything further can 
be done to evaluate and/or assist this veteran."  

The veteran was hospitalized at a VA facility in March 1997 
primarily for treatment of angina pectoris.  Diagnoses of 
alcohol abuse and PTSD/depression were also listed.  

VA outpatient records dated from 1997 to 1999 reflect 
periodic treatment for PTSD/anxiety/depression, as well as 
for continued alcohol abuse.  An examiner in August 1999 
stated that he had stressed to the veteran that until he 
acknowledged and addressed his alcohol dependence, it was not 
possible to determine the possible etiology of his 
psychiatric symptoms.  The only psychiatric diagnosis listed 
by that examiner was alcohol dependence.  

Pursuant to the Board's August 1998 Remand, the veteran was 
scheduled for further evaluation by a panel of 2 
psychiatrists in March 2000, which was requested to provide a 
medical opinion regarding three questions:

1.  Does the veteran now have an acquired psychiatric 
disorder, to exclude PTSD?  

2.  If so, is it at least as likely as not that the 
diagnosed psychiatric disorder(s) was initially 
manifested in service?  

3.  Is it at least as likely as not that any currently 
diagnosed psychiatric disorder(s) was due to service or 
any incident therein?  

The examiners reviewed the record in detail.  They noted, in 
particular, the September 1991 letter from Dr. Cooke, the 
February 1993 letter from David White, and the report of an 
April 1994 examination by a VA clinical psychologist.  
[Although the examiners indicated that last examination was 
conducted in April 1994, it was in fact completed in February 
1994.]  The psychiatrists indicated that evidence that, in 
their opinion, was more "substantial" than those reports 
included:

1.  The report of an initial evaluation by a 
psychiatrist in service who found that the veteran had a 
major problem with alcoholism and a personality 
disorder, 

2.  The report of a board of 3 VA psychiatrists in March 
1994, which gave an Axis I diagnosis of alcohol 
dependence, but no other diagnosis, and 

3.  The report of an another VA psychiatric compensation 
examination in April 1994 that showed continuous alcohol 
abuse or anxiety disorder, rule out schizoid personality 
disorder.  

The panel of psychiatrists also commented that: 

With regard to the patients complaint about post-
traumatic stress disorder, he has variously given the 
wandering, non-detailed history for which he continues 
to report some symptoms that may be in the PTSD symptom 
complex, but a diagnosis of post-traumatic stress 
disorder is not fully supported and has been fairly 
consistently found on formal testing not to be 
supported. The last testing was conducted by a 
specialized Post-Traumatic Stress Disorder's Clinical 
Team; they felt that he did not meet all the criteria 
for a diagnosis of post-traumatic stress disorder.

On review of records, the issue of psychotic phenomenon 
appears related to his use of alcohol and he does not 
appear to have current ongoing symptoms of 
schizophrenia.

With regard to depression, he has, on and off, 
complained of depression which apparent [sic] is under 
decent control on current medications. It did not appear 
that the time course relates back to service. The 
veteran has also complained of having anxiety. In fact, 
today mostly he complained of intermittent sleep 
problems, worries, "stress, " and if pressed would 
admit to difficulty concentrating. He had been noted to 
have generalized anxiety disorder or organic anxiety in 
the past. He has also been known to have an anxiety 
state, not otherwise specified, and depressive disorder, 
not elsewhere classified. This anxiety state of not 
otherwise specified is probably best [sic] in terms of 
his significant problems with alcohol and the high 
incidence of anxiety related problems in individuals who 
are withdrawing from alcohol, either acutely or in the 
immediate term following stopping alcohol. It can also 
be a result of continued, long term substance abuse 
which indeed has been the case for this man.

The examiners reported that, on examination, 

The veteran was alert and fully oriented, and expressed 
no formal delusions or hallucinations, but uses fairly 
primitive defenses throughout the interview and is still 
in denial about alcoholism, and sees himself as 
"harassed" by police and other authorities about his 
drinking. He manifested no inappropriate behavior during 
the interview and was fairly appropriate, if some what 
upbeat, and smiled and chuckled easily when talking 
playing pool in pool hall during his high school years, 
and at other times during the interview. He was dressed 
in jeans and a clean, plaid shirt, and tennis shoes. His 
hair was somewhat darker than I had remembered. [The 
panel included one of the members of the board of 3 
psychiatrists in March 1994.]  He smiled and admitted of 
using a hair darkener and seemed pleased that I would 
notice. His speech, while generally normal in its rate, 
tended to flow in a somewhat scattered fashion. He would 
give conflicting details, although this is not as severe 
as in the past. There were some areas in which the 
details were clearly consistent with past records, and 
this usually involved issues like surrounding his family 
and non-emotionally laden details. However, when it came 
to issues such as the general conduct of his military 
service and other areas such as his legal problems 
related to alcohol, he minimized or tended to deny 
these. He showed no evidence of impaired impulse 
control, panic, or obsessive or ritualistic behaviors 
during the interview. He did show little insight which 
may prove problematic in his course of treatment.

The examiners listed the following Multi-Axial Assessment:  

AXIS I:
1. Alcohol dependence.
2. History of depression which is currently 
compensated.
3. Anxiety that appears most consistent with an 
organic anxiety related to his past substance abuse.
(Note: Neither #2 nor #3 appear related or a result 
of military service.) 
AXIS II: Personality disorder, not otherwise specified 
(schizoid traits were noticed)
AXIS III: By history.
1. Gastritis/dyspepsia.
2. History of colonic polyps.
3. History of neck pain.
AXIS IV: Psychosocial stressors: Limited financial 
resources. 
AXIS V: Global assessment of functioning is currently a 
60 and this appears maximal over the past year. On 
view of global assessment of functioning by myself 
and other practitioners, it would appear that he 
reached a major low point in about 09-99 and has been 
gradually increasing up to today. However, prior to 
that time, he had received a 65 and a 62 by other 
practitioners.


Finally, the examiners concluded:  

No currently diagnosed psychiatric compensable disorder 
appears to be related to service at this time. Note: 
Psychiatric evaluation within military service also 
found he suffered from alcoholism and personality 
disorder which continues to this day. In regard to these 
statement contained in the above mentioned letters, the 
AXIS I and alcoholism and AXIS II personality disorders 
are the major contributors to this veteran's dysfunction 
as reflected in the GAF score. His depression has been 
much improved with his sobriety. Although the service 
member may have some symptoms of post-traumatic stress 
disorder, it is not enough to make it meet all the 
criteria for a diagnosis of post--traumatic stress 
disorder. His current presentation does not appear 
consistent with schizophrenia.

Analysis 

The Board finds that the Court's March 1998 remand 
determined, in effect, that the veteran's claim for service 
connection for a psychiatric disorder other than PTSD is well 
grounded.  Accordingly, VA has a duty to assist him in 
developing evidence in conjunction with the claim.  
38 U.S.C.A. § 5107(a).  Subsequent to the Court's remand, the 
Board Remanded the case for the RO to schedule the veteran 
for an examination by a panel of two psychiatrists and to 
request up-to-date records of any psychiatric treatment that 
the veteran had received.  The requested development of the 
record has been completed and the record does not indicate 
that there are additional, pertinent records which have not 
been obtained.  Accordingly, there is no further duty to 
assist the veteran in developing the claim, as mandated by 
38 U.S.C.A. § 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (1999).  Satisfactory lay or other evidence that 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation during active 
service.  38 C.F.R. § 3.304 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

First, the Board would point out that the Board's denial of 
service connection for PTSD has been affirmed by the Court.  
Therefore, the issue that is currently before the Board is 
entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.  

The record in this case shows that the veteran has been 
treated since 1988 for psychiatric and psychological problems 
that have been variously diagnosed.  Some examiners have 
diagnosed PTSD, while others have stated that such a 
diagnosis is not warranted.  The psychiatric symptoms have 
also been attributed to personality disorder, including by 
physicians during service.  Other examiners in recent years 
have treated the veteran for anxiety and depression.  All 
examiners, including those in service, have referenced the 
veteran's serious problem with alcohol abuse.  The question 
in this case is whether he currently has an acquired 
psychiatric disorder that had its origins in service or that 
is otherwise attributable to service.  

The evidence in favor of the veteran's claim consists 
primarily of the report of a January 1989 VA compensation 
examination (indicating that he had an undiagnosed 
psychiatric disorder manifested by rage-states during combat 
and after combat during service, although no current 
psychiatric symptoms or findings were recorded); a February 
1991 letter from Dr. Thompson (the veteran needed treatment 
for depression, anxiety, stress, anger, etc., related to his 
Viet Nam experiences); the report of a September 1991 
evaluation by Dr. Cooke (psychological testing was consistent 
with several psychiatric diagnoses, with schizoid personality 
being the most common, but it was more likely than not that 
he had symptoms of schizophrenia); a January 1992 letter from 
a private therapist (emphasizing that the psychological 
testing had shown some trauma that was more than likely 
attributable to his Vietnam experience); a March 1992 letter 
from Dr. Cooke (part of the veteran's hallucinations and 
delusions may be the result of manifested schizophrenic 
symptoms during service that had lain dormant until or after 
his "exposure to Viet Nam"); a February 1993 letter from 
Dave White, a private therapist (the veteran suffers from 
chronic anxiety and depression stemming from his time in 
service during the Vietnam War); and the report of a VA 
clinical psychologist in February 1994 (relating the 
veteran's depression to general incidents that occurred in 
Vietnam.  

The veteran's and his wife's hearing testimony, as well as 
the various lay statements, are relevant to the extent that 
they are competent to describe his psychiatric symptoms 
through the years.  That evidence does not represent 
competent evidence, however, regarding the correct medical 
diagnosis or the etiology of any current psychiatric 
disorder.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  Because the key questions in this case concern the 
appropriate diagnosis for the veteran's current psychiatric 
disorder, if any, and the etiology of any such disorder, the 
most probative evidence is the medical evidence.  

The probative weight to be accorded the report of the January 
1989 VA compensation examination lessens considerably, 
because it appears that the examiner's opinion was based on 
an inaccurate history supplied by the veteran, rather than on 
a review of the medical record.  Rage-states are not 
documented in the service medical records.  Moreover, the 
veteran's psychiatric symptoms during service were not 
"undiagnosed"-they were clearly attributed to passive 
aggressive personality (a psychiatric disorder for which 
service connection is not available), manifested primarily by 
alcoholic overindulgence.  Inasmuch as that examiner's 
medical opinion is based on a medical history that is not 
only unsupported by, but is contradicted by, the service 
medical records, the Board finds that it has little probative 
value.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Similarly, the February 1991 opinion by Dr. Thompson appears 
to have been based largely on the veteran's report to him of 
his experiences and symptoms, including insomnia, during 
service.  As noted above, the service medical records, 
including the medical history portion of the veteran's 
separation examination that was completed by him, do not 
document any sleeping difficulty during service, nor do they 
show any psychiatric symptoms, other than those that were 
attributed at that time to a personality disorder and 
concomitant alcohol abuse.  

The various statements in the record by Dr. Cooke are 
somewhat inconsistent.  He wrote in January 1991 that the 
most frequent diagnostic categories consistent with his 
psychological testing and clinical findings were alcohol 
abuse and schizoid personality.  However, in October 1991 he 
retested the veteran and concluded at that time that the 
veteran was more likely experiencing symptoms of 
schizophrenia.  In a March 1992 letter, Dr. Cooke wrote that, 
"part of his hallucinations and delusions may be the result 
of manifested schizophrenic symptoms that occurred while 
being exposed to Viet Nam and lay dormant until he was put in 
a stressful situation which occurred as an isolated event 
after or simultaneous with his exposure to Viet Nam."  

While Dr. Cooke's statement in the March 1992 letter is 
somewhat confusing, it is clear that, in his statements dated 
between January 1991 and March 1992, he assigned 
progressively more weight to the veteran's purported 
schizophrenic symptoms during service.  However, the record 
does not reflect any documented evidence of any symptoms of 
schizophrenia during service or for many years after service.  

Further, the other medical reports listed above also appear 
to be based primarily on the veteran's report to those 
examiners of incidents that purportedly occurred during 
service.  The "incidents" have never been described by the 
veteran in significant detail.  Moreover, because of 
inconsistencies in numerous historical facts reported by the 
veteran at different times, several examiners have questioned 
his veracity in relating his history of psychiatric symptoms.  
Accordingly, the Board accords little probative weight to any 
medical opinions that appear to be based primarily on 
in-service events as reported to the examiners by the 
veteran.  

In support of the Board's finding in this regard, the Board 
points to the report of the panel of 2 psychiatrists in March 
2000.  Those psychiatrists specifically indicated that they 
found other medical evidence "more substantial" than the 
letters by Dr. Cooke and Mr. White and the report of the 
February 1994 VA compensation examination.  The evidence that 
they found more substantial, in particular, consisted of the 
Medical Board Report in service, the report of a panel of 3 
VA psychiatrists in March 1994, and the report of a VA 
psychiatrist in April 1994.  All of those VA psychiatrists in 
1994 had an opportunity to review the entire claims file and 
to weigh all of the medical evidence and opinions in the 
file, as did the panel of 2 psychiatrists in March 2000.  
Therefore, the Board accords each of those medical opinions 
considerably more probative weight in determining whether the 
veteran currently has an acquired psychiatric disorder that 
had its origins in service.  

As noted previously, the in-service Medical Board Report 
examiner diagnosed a personality disorder manifested by 
alcoholic over-indulgence and minor conflict with 
authorities.  The Board of 3 psychiatrists in March 1994 
found that the veteran's symptoms of depression, anxiety, and 
insomnia could be due to his alcohol consumption; they 
diagnosed only alcohol dependence.  The April 1994 VA 
compensation examiner diagnosed continuous alcohol abuse, 
organic anxiety disorder, and rule out schizoid personality 
disorder.  None of those examiners related any of the 
veteran's psychiatric symptoms to a chronic acquired 
psychiatric disorder that had its origins in service.  

Most importantly, the most recent panel of VA psychiatrists, 
who also reviewed the entire record, including the diagnoses 
and opinions by all examiners, specifically found that the 
veteran's primary psychiatric diagnosis was alcohol 
dependence.  They also found that neither his depression, 
which was currently well compensated, nor his anxiety, which 
was most consistent with organic anxiety disorder due to his 
past substance abuse, appeared to be related to or a result 
of his military service.  In addition, the panel noted the 
veteran's personality disorder and stated that his current 
presentation did not appear to be consistent with 
schizophrenia.  Finally, the panel of psychiatrists concluded 
that the veteran did not have a currently diagnosed 
psychiatric disorder that was related to service.  

Weighing all of the evidence, particularly the above medical 
opinions, the Board concludes that the veteran does not now 
have a chronic acquired psychiatric disorder that had its 
origins in service.  Accordingly, entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD, is not established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Therefore, service connection for an acquired psychiatric 
disorder, other than PTSD, must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

